10F-3 Report CGCM Small Capitalization Growth Investments 9/1/2008 through 8/31/2009 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1366 ChangeYou.comLtd. 4/2/2009 Credit Suisse 15,000 $15.265 0.200% 0.200% 1433 Yingli Green Energy Holdings Ltd. 6/17/2009 Deutsche Bank 26,100 $12.48 0.168% 0.168% 1440 Chemspec International Ltd. 6/23/2009 Credit Suisse 4,800 $8.37 0.001% 0.001% 1501 GSI Commerce 8/12/2009 Banc of America 90,000 $17.00 0.759% 0.759% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1366 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 7,500,000.00 15,000.00 1433 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 15,500,000.00 26,100.00 1440 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 485,220,000.00 4,800.00 1501 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 11,850,000.00 90,000.00
